Citation Nr: 0923010	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-36 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for non-VA emergency 
medical treatment at Washakie Medical Center and St. 
Vincent's Hospital between December 2-8, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 administrative decision of 
a VA Medical Center of the Department of Veterans Affairs 
(VA), which found the Veteran was not eligible for payment of 
his expenses resulting from non-VA medical treatment between 
December 2-8, 2003, at various private medical facilities.  
The Veteran subsequently initiated and perfected an appeal of 
this determination.  In April 2008, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  The Veteran received medical care at Washakie Medical 
Center and St. Vincent's Hospital from December 2-8, 2003.  

2.  At the time of the medical treatment in question, the 
Veteran did not have a service-connected disability, and had 
not participated in VA health care in the past 24 months.  


CONCLUSION OF LAW

The criteria for entitlement to payment of non-VA medical 
expenses for services rendered at Washakie Medical Center and 
St. Vincent's Hospital from December 2-8, 2003, are not met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.54, 17.1000-1008 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and VA 
must assist the claimant by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2008); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) and inform the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008) (as revised, effective May 30, 2008, 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008)); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

In this case, VA provided the Veteran with notice of VA's 
duties to notify and assist him prior to the initial denial 
of reimbursement in May 2004.  The Veteran was sent a March 
2004 letter which discussed the applicable legal requirements 
for the benefit sought on appeal, as well as the elements of 
notice required under the governing regulation.  The Board 
finds that proper notice was provided by the AOJ prior to the 
transfer and certification of the Veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
the claims and testifying at a hearing before the Board.  
Moreover, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that such law is not controlling in 
this matter, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present arguments and evidence in support of his claim for 
payment or reimbursement of medical expenses.

The Board notes that the relevant and probative evidence 
includes the medical records from the private medical 
facilities at which the Veteran was treated, as well as his 
VA medical records.  That evidence has been obtained and 
associated with the claims file.  Simply put, the record is 
complete regarding the claim for reimbursement or payment of 
the cost of private medical care and this matter is ready for 
appellate review.  The Board is cognizant that certain 
evidence, including various VA health care pamphlets and 
copies of medical treatment invoices already submitted by the 
Veteran, was received by VA in January 2009, subsequent to 
the September 2008 statement of the case and most recent 
adjudication by the agency of original jurisdiction.  
Regarding such evidence, the Veteran declined to waive agency 
of original jurisdiction consideration.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304 (2008).  Nevertheless, for the 
reasons to be discussed below, the Board does not find the 
submitted pamphlets to be evidence per se, but rather general 
explanatory materials which do not change the facts of the 
issue on appeal.  The remainder of the submitted materials 
are duplicative or otherwise redundant of material already 
received and considered by the agency of original 
jurisdiction, and therefore no prejudice results to the 
Veteran by Board consideration of his appeal at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran seeks reimbursement for unauthorized medical 
expenses incurred at private medical facilities in December 
2003.  Depending on the circumstances of the claim, a 
claimant may be eligible for VA payment or reimbursement of 
non-VA medical care, if certain statutory and regulatory 
requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act, payment or reimbursement of 
non-VA emergency medical services for nonservice-connected 
disorders for veterans without insurance is available if 
certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-17.1008 (2008).  Specifically, to be 
eligible for reimbursement under these provisions for a 
nonservice-connected disorder, the Veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility (in other 
words, the medical emergency lasts only until the time 
the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider.

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).  
38 C.F.R. § 17.1002(a)-(i) (2008).  

A Veteran may also be eligible for reimbursement under 
38 U.S.C.A. § 1728(a), which provides that VA may pay or 
reimburse veterans for medical expenses incurred in non-VA 
facilities where: 

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; 

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service-connected disability; or (D) for any 
illness in the case of a veteran who is a participant in 
a vocational rehabilitation program that necessitates 
care or treatment to make possible such veteran's 
entrance into a course of training, prevent interruption 
of such course of training, or hasten the return to such 
course of training; and; 

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728 (West 2002); see also 
38 C.F.R. § 17.120 (2008).  

The Court has held that all three of these statutory 
requirements must be met before payment may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The facts of this case are not in significant dispute.  On or 
about December 2, 2003, the Veteran began experiencing chest 
pain and related symptomatology, and sought emergency medical 
treatment at the emergency room of a local private medical 
facility, Washakie Medical Center.  He was determined to be 
experiencing an acute myocardial infarction, and transfer via 
helicopter was arranged to another private facility, St. 
Vincent's Hospital, better equipped to handle his emergency 
medical care.  He received appropriate medical care at these 
facilities until December 8, 2003, at which time he was 
transferred to a VA medical center.  In support of his claim, 
the Veteran has requested payment of medical invoices 
totalling $58,386.12, from St. Vincent's Healthcare; SV 
Health Care Primary Care; Durnbach, Muskett, & Winton, PLLC; 
Washakie Medical Center; and Eastern Radiological Associates.  
The Board does not dispute these essential facts.  

At the time of this care, the Veteran had not been awarded 
service connection for any disability, and the Veteran does 
not dispute this assertion.  The Board concedes that the 
Veteran was subsequently awarded service connection for 
diabetes mellitus, effective January 19, 2007, within a June 
2007 rating decision.  Nevertheless, this award was made 
several years after the Veteran received the medical care at 
issue in 2003, meaning his diabetes mellitus was not an 
adjudicated service-connected disability at that time, as 
defined by 38 U.S.C.A. § 1728.  The fact remains that the 
treatment at issue was thus not rendered for a service-
connected disability or one associated therewith.  Likewise, 
he was not receiving vocational rehabilitation training at 
the time of the treatment.  Based on these facts, the Veteran 
does not meet the criteria for entitlement under 38 U.S.C.A. 
§ 1728(a) (West 2002).  He may, however, be entitled to 
payment for such care under 38 U.S.C.A. § 1725 (West 2002), 
as already noted above.  See also 38 C.F.R. §§ 17.1000-1008 
(2008).  

Considering next eligibility for payment under 38 U.S.C.A. 
§ 1725, VA initially denied the Veteran under 38 C.F.R. 
§ 17.1002(e), finding he had not been an active participant 
in VA health care, as he had not received VA medical 
treatment in the 24 months immediately prior to his December 
2003 myocardial infarction and subsequent private medical 
care.  Review of the record does not indicate the Veteran had 
sought any VA medical treatment since service separation in 
1970, and the Veteran essentially admitted as such at his 
April 2008 hearing.  While the Veteran subsequently began 
receiving VA health care shortly after his December 2003 
myocardial infarction, he does not contend he was an active 
participant in VA health care at any time within 24 months 
prior to December 2, 2003; rather, he contends this 
requirement is an arbitrary and capricious basis upon which 
to deny his claim.  Additionally, he asserts he was at no 
time informed of such a requirement.  In support of his 
assertions, he presented copies of several VA health care 
pamphlets, entitled "The Right Care, The Right Time, The 
Right Place, Right Now", "VA Health Care Program", and 
"Millenium Health Care and Benefits Act".  In these, the 
Veteran highlighted text which indicated he was entitled to 
"a comprehensive health care plan" and related benefits.  
However, review of these materials merely confirms they are 
explanatory documents discussing generally various VA health 
care programs.  They do not create new entitlement rights for 
the Veteran, and do not differ from pertinent statutes at 
38 U.S.C.A. §§ 1725 and 1728.  

The Veteran has also alleged that because he was registered 
with VA, by virtue of having applied for and received VA 
educational benefits immediately following service in 
approximately 1973, entitlement to payment or reimbursement 
is warranted.  He has indicated he was issued a VA benefits 
card at that time, which he continues to carry with him.  
While the Board does not dispute these facts, it finds such 
receipt of educational benefits does not equate to active 
participation in the VA health care system within 24 months 
of December 2003.  While the Board is sympathetic to the 
Veteran's situation, it nonetheless lacks legal authority to 
award the requested monetary benefit in situations where the 
statutory requirements are not met.  See 38 U.S.C.A. § 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  Additionally, VA had no legal 
duty to notify the Veteran of the legal requirements for 
38 U.S.C.A. § 1725 reimbursement at any time prior to 
December 2003.  

In summation, the preponderance of the evidence is against 
the claim, as the Veteran was not an active participant in VA 
health care at the time of the December 2003 private medical 
treatment, and this fact is not in dispute.  Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For 
the foregoing reasons, the Board finds that the Veteran's 
claim is without legal merit and must be denied.  




ORDER

Payment or reimbursement of unauthorized medical expenses for 
services rendered at Washakie Medical Center and St. 
Vincent's Hospital from December 2-8, 2003, is denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


